COLLIER, C. J.
It is well settled that money paid by one person for the use of another does not necessarily impose a liability upon the latter; for one man cannot of his own will pay another man’s debt without his consent, and thereby con- : vert himself into a creditor. Durnford v. Messiter, 5 Maule & *58S. Rep. 445; Weakley v. Brahan & Atwood, 2 Stew. Rep. 500. In' such case then, the paymént does not create a consideration from which the law will imply a promise' to repay, but to entitle the party to recover, there must be a previous request, not only alleged, but actually proved. Kaye v. Dutton, 7 Mann. & Grang. Rep. 807; Victors v. Davis, 12 Mees. & Welsb. Rep. 758. Where, however, the consideration is beneficial to the party sought to be charged, and is actually adopted or taken advantage of by him, the person executing the consideration becomes the agent of the promissor, by the adoption of his act by the latter. Omnis ratihabitio retrohabi-tur et'mandato equiparcctuf. Story on Con. (2d edit.) § 473, and citations in Note 2; Rountree v. Holloway, 13 Ala. Rep. 357.
It is said to "be of the essence'of every consideration, that it should create some benefit to the party promising, or some trouble, prejudice or inconvenience to the party to whom the promise is made. Story on Con. (2d edit.) § 431, et seq. But an executed consideration which was not induced by a previous request of the promissor, if not beneficial to him) will not sustain the promise upon the ground that it was an injury to’ the promissee. Am. Jur. Oct. 1839, p. 2.
A moral obligation it is is said, is not a sufficient legal consideration to support either an express or implied promise, for the law cannot undertake to enforce every promise which a man of honor and integrity would feel himself bound to perform. In Smith v. Ware, 13 Johns. Rep. 259, a deed of land described it as “ supposed to contain ninety-three acres,” but upon admeasurement, it was ascertained to- contain much less, and the vendor promised to return a proportional part of the price : Held, that as the terms of the contract indicated a willingness by both parties to take the risk of any mistake in quantity, the promise was a mere nudum pactum. So in Mills v. Wyman, 3 Pick. Rep. 207, it was held, that the general rule, that a moral obligation is a sufficient consideration-for an express promise, is to be limited in its application to cases,, where a good or valuable consideration once existed. Accordingly, where a son, who was of full age, had ceased to be a member of his father’s family, was suddenly taken sick among strangers, and, being poor and distressed, was reliev*59ed by the plaintiff, to whom the father afterwards wrote, and promised to pay the expenses incurred, it was decided, that such a promise would not sustain an action. It was admitted by the court, that some of the authorities lay down the rule in general terms, that a moral obligation is sufficient to support an express promise; but it was said, that an examination of the cases shows, “that the universality of the rule cannot be supported, and that there must be some pre-existing obligation, which has become inoperative by positive, law, to form a basis for an effective promise: Further, “ a deliberate promise in writing, made freely and without any mistake-“-one which may lead the party, to whom it is made, into contracts and expenses, cannot be broken without a violation of moral duty. But if there was nothing paid or promised for it, the law, perhaps wisely, leaves the execution of it to the conscience of him who makes it. It is only when the party, making the promise, gains something, or he, to whom it is made, loses something, that the law gives the promise validity.” See Story on Con. (2d edit.) § 465, and citations in note 3; Am. Jur., July 1839, p. 276; 2 Greenl. on Ev. § 107, and note, 2, et seq.
Frima fade, (it may be conceded,) the payment of the execution, to the plaintiff therein, was beneficial to the defen- ' dant, if the forthcoming bond imposed a personal liability up•on her; but whether such was the effect of the bond, is a question, which the view we take of this case makes it unnecessary to decide. See Betts adm’r v. Taylor, 8 Port. Rep. 564. Upon the assumption that the payment was a benefit to the defendant, it would furnish a sufficient consideration for an express promise by her to reimburse the plaintiff. If, however, the judgment on which the original execution issued, could not be enforced, and has been perpetually enjoined, she could not have been benefitted by its payment. The payment did not create a moral obligation upon her to reimburse, and a promise to do so would be a mere nudum pactum. If the plaintiff satisfied the execution gratuitously, we have seen that the defendant would not become his defitqr, and even an express promise subsequently made, would .not malte her so, unless she derived a benefit from the payment. A discharge from liability to satisfy a judgment, under ordinary circum*60stances, if sanctioned and adopted by the defendant, would sustain a promise, as we have already seen. The fact of rat* ideation would warrant the implication of a previous request.
The facts deposed to by the witness, Philpot, we incline to think, do not establish an express promise. Giving to the language of the witness the most liberal construction of which it is susceptible, and it merely shows that the defendant was unwilling that the plaintiff should be a sufferer by the payment of the execution. She doubtless was under the impression, that he supposed, from the intention she had avowed previous to her departure for Mobile, that she proposed to obtain the money there, and satisfy the execution on the first day of the court, to which it was returnable, and that in paying it previous to that time, he really intended to confer a favor on her. While she regretted that he had made the advance for her, because she had changed her purpose in Mobile, and while there obtained an injunction, which she was advised would be perpetuated, under a sense of gratitude for an act of intended kindness, she declared to the witness, that the plaintiff should be reimbursed, and that she desired to sell property to obtain the money. The conversations with the witness do not appear to have been communicated to the plaintiff, and if they were, it is wholly immaterial, for we have seen they could not inure as a promise to the plaintiff, but were ^nothing more than a declaration of her intention, made to the witness alone, The plaintiff cannot avail himself of them as an admission by the defendant, because they related to a consideration, if indeed it be one, that was executed and passed, and consequently could not have influenced him in what he did. 2 Starkie Ev. 31, 1st Am. edit. Conceding that the declaration, that she owed the defendant, could be construed into an acknowledgment of indebtedness, yet it does not constitute a direct promise ; and if it did, it is said to be well settled that a promise under such circumstances as show an ignorance that the party was legally discharged, is without consideration and void. Warder, et al. v. Tucker, 7 Mass, Rep. 449; Freeman v. Boynton, Id. 483; Kennon v. McRea, 7 Port. Rep. 175.
If a subsequent promise was made to pay the plaintiff, it then might have been material to show that there was no consideration to support it,; as, that the judgment was enjoined *61previous to such promise, and that the injunction was subsequently perpetuated, so that the defendant derived no benefit from the payment. In this point of view, it was important to adduce the record of the chancery suit and decree at Mobile. Now, although that suit may have been dismissed as to the plaintiff, previous to the rendition of the decree, yet the record was admissible to show the time when' the injunction was. obtained, and to identify the judgment at law; and the decree was proper evidence to show that that judgment was enjoined and could not have been enforced against the defendant. In such case the record and decree are competent evidence of the facts we have stated. 1 Starkie Ev. 187, et seq. 1st Am. edit Id. 286. But the record was not admissible for all purposes, especially as to the facts alleged in the bill. The defendant then should have avowed the facts, proposed to be proved by the record, and not having done so, the court was not bound to discriminate between the parts, which were admissible and •incompetent, but might reject it in tato.
The legal questions naturally suggested by the evidence, are whether the defendant promised to repay the plaintiff, and if she made such a promise, was it founded on a sufficient .consideration. But neither the prayers for instructions, nor the charges given, appear to have considered whether the conversations between Philpot and the defendant constituted a pror mise. The charges refer it to the jury to determine, whether there was a promise, and maintain its validity, if there was one. Placing as we must do, the chancery record entirely out of view, and perhaps, it should be inferred that the defendant was b.enefitted by the satisfaction of the execution; if so, we have seen there would be a sufficient executed consideration to support an express promise. But however this may be, we think it perfectly clear that the jury were misled by the last charge, and, under the impression that the conversation between the witness and defendant proved a promise, they found for the plaintiff. Their verdict could not have been rested upon any other hypothesis. The court should have instructed the jury as to the effect of the evidence, instead of giving them a charge in such general terms, as would most probably induce them to find for the plaintiff, in the absence of evidence. If the tendency merely of the charge had been to njislead, the defendant *62■should have asked additional and explanatory instructions; hut where it will necessarily mislead, and actually does, it is a fatal error. In the present ease, an ordinary jury would certainly have supposed, that the evidence of a promise was suffi.cient, if they credited the witness, and the result shows that •such must have been the influence, under which the verdict ,was found.
For the prejudicial effect of the last charge, the judgment is ¡reversed, and the cause remanded.